C. D. Hu-macao. Tercería de dominio.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del demandado, contrademandante y apelado so-licitando la desestimación del recurso por no haberse notificado el es-crito de apelación al codemandado Ruperto Sérrano, quien es parte esencial y necesaria en el pleito de tercería.
Por cuanto, con fecha 21 de noviembre de 1942 el demandante apelante formuló una moción en la que solicita permiso de esta Corte para que se le permita radicar un affidavit de Agustín Cruz, Jr., en el cual éste declara que con fecha cinco de julio de 1941 le entregó personalmente al demandado Ruperto Serrano, en el pueblo de Las Piedras, una copia del escrito de apelación contra la sentencia dictada en el presente caso.
Por cuanto, no obstante haber sido notificado con copia de la moción y del affidavit, el demandado apelado no ha presentado prueba alguna para desvirtuar el contenido de dicho affidavit.
Por tanto, se acuerda admitir el affidavit ofrecido por la parte apelante; y resultando del mismo que el demandado Ruperto Serrano fué notificado oportunamente con copia del escrito de apelación, se declara sin lugar la moción de desestimación.